DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4-8, 11-14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 10, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wallgren et al. (US Pub No. 2008/0135272) and Landau et al. (US Pub No. 2010/0295665).
Regarding claims 1, 9, 15, and 16, Wallgren teaches system for tracking a power tool (See abstract and [0015]), the system comprising: 
a power tool including a mounting feature (See [0015] and Fig. 2);
a power tool tracking clip secured to the power tool (See [0015] and [0016]), the power tool tracking clip including:
a clip body (See [0015] and [0016]),
a first arm member coupled to a first end of the clip body, the first arm member having a first inner surface engaged with the power tool (See [0015], [0016], and Fig. 2),

 Wallgren does not explicitly teach a beacon receptacle wherein a wireless beacon transmitter that includes a memory storing an identifier and a transmitter configured to wirelessly transmit the identifier is located.
Landau teaches a beacon receptacle wherein a wireless beacon transmitter that includes a memory storing an identifier and a transmitter configured to wirelessly transmit the identifier is located (See Fig. 33-35, [0050], [0076], and [0080]). 
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Wallgren’s device to include Landau’s wireless transmitter provide the user with an alert that to better guard against lost and unauthorized usage of tools. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claims 2, 10, and 19, Wallgren teaches the first arm member and the second arm member define an opening of a receiving portion of the power tool tracking clip configured to receive the power tool (See Fig. 2).
Regarding claim 3, Wallgren teaches the opening has a u-shape (See Fig. 2).
Regarding claim 17, Wallgren does not explicitly teach an external wireless device configured to receive the identifier from the wireless beacon transmitter of the power tool tracking clip, determine a geographical location, and transmit the identifier and the geographical location to a server.
Landau teaches an external wireless device configured to receive the identifier from the wireless beacon transmitter of the power tool tracking clip, determine a geographical location, and transmit the identifier and the geographical location to a server (See [0055] and [0144]). 
Regarding claim 18, Wallgren does not explicitly teach a second external wireless device is configured to receive the identifier from the wireless beacon transmitter of the power tool tracking clip, determine a geographical location of the second external wireless device, and transmit the identifier and the geographical location of the second external wireless device to the server.
Landau teaches a second external wireless device is configured to receive the identifier from the wireless beacon transmitter of the power tool tracking clip, determine a geographical location of the second external wireless device, and transmit the identifier and the geographical location of the second external wireless device to the server (See [0055] and [0144]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/THOMAS S MCCORMACK/Primary Examiner, Art Unit 2683